DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to providing a synthetic profile and initiating a VPN tunneling module to create a secure connection to a remote VPN server. 
Claims 1-17 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method). 
 Although claims 1-17 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 recites generating a synthetic profile (fake profile from profile elements), selecting a network egress (having similar geographic location),  initiating a VPN tunneling. 
Claim 15, recite identifying external information (geographic location), generating a synthetic profile, and initiating a VPN tunneling module (to create secure connection). 
The limitation of identifying, generating and initiating covers “Certain Methods of Organizing Human Activity”. That is, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (protecting user privacy by creating fake information using the real user information). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 
Under Part I: Step 2A, prong two: If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of generating a false information associated with user information. 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claims do not include “additional element”. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Dependent claims 2-14 and 15-17 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-14 and 15-17, are patent ineligible. Hence, claims 1-17 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (US 20200074466 A1) and further in view of  Ashley et al. (US10320753B1).
Claim 1:
Kurian teaches a method of providing a synthetic user profile, comprising: generating a synthetic profile comprising a plurality of profile elements (profile shielding, comprising of multiple approaches of altering the profile data by swapping profile data, randomizing profile data, etc.) (see [0059]). Kurian failed to teach selecting a network egress point for use with the synthetic profile; wherein the synthetic profile elements and egress point have a similar geographic location. Ashely teaches a virtual private network egress point for selected persona (profile) and masking the persona’s IP address, … by providing a VPN service,… users can choose their egress location from the VPN service that suits the location …   (see col. 2 lines 9-18, lines 41-67, col. 3 lines 1-31):
initiating a VPN tunneling module (“to create a secure connection to a remote VPN server” is just an intended use of the step of initiating a VPN tunneling module and not patentable weight should be given), however Ahely teaches that the purpose of selecting VPN egress point is to create a secure communication between the user device and a VPN server (a common solution that is used on the Internet to mask a device’s IP address from server is a VPN service which provides an encrypted tunnel from the user’s device to a VPN server)  (see col. 3 lines 9-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian’s synthetic profile with Ashley’s virtual private network egress in order to protect the user from being tracked, by masking the user’s IP address and generate a secure communication. 
Claim 2:
Kurian/Ashely teaches wherein selecting a network egress point occurs before generating the synthetic profile, such that one or more of the plurality of profile elements are generated to be
consistent with the network egress point (Ashely teaches selecting the network egress to be consistent with person, Kurian teaches synthetic profile) (see col. 3 lines 8-31) .
Claim 3:
 Ashely teaches receiving input from a user regarding a desired geographic area for
selection of the network egress point, and wherein selecting the network egress point is based at least in part on the input desired geographic location (see col. 3 lines 1-24).
Claim 4:
Kurian/Ashely teaches generating the synthetic profile occurs before selecting a network egress point, such that the network egress point is selected to be consistent with one or more
of the plurality of profile elements (Kurian teaches generating synthetic profile without selecting the network egress point (see [0057]-[0059]), Ashely teaches selecting network egress point to be consistent with one or more profile elements (see col. 3 lines 1-49).
Claim 5:
Ashely teaches a virtual private network egress point to initiate a network communication for the selected persona (IP address of the user), automatically routing the connection to different VPN server egress (consistent geographic location comprises a network egress point and profile elements within 5, 10, 20, 50, 100, or 250 miles of one another) (see col. 2 line 64 to col. 3 line 17, col. 5 lines 1-25). 
Claim 10:
 Kurian teaches wherein the profile elements of the synthetic profile are consistent with one another such that it is difficult to distinguish from a real profile representing the data in the profile (e.g., each data field being anonymized may be converted to a random code or identifier)  (see [0056]-[0057]).
Claim 11:
Kurian teaches further comprising saving the synthetic profile for reuse by a user (see [0026]-[0028]).
Claim 12:
Ashley wherein the network egress point comprises a Virtual Private Network (VPN} or tunneling server (see col. 2 lines 55-67).
Claim 13:
 Kurian/Ashely teaches wherein at least one of the generating a synthetic profile and selecting a network egress are performed on a user device ([0057]-[0061]) (Ashley teaches the user selecting appropriate VPN egress point) (see col. 4 lines 35-55) .
Claim 14:
Kurian/Ashely teaches wherein at least one of the generating a synthetic profile and selecting a network egress are performed on a server remote from a user (dynamic authentication and event processing platform including anonymizing module to anonymizing some or all of the data in the user profile)(see [0056]-[0057]) (Ashley teaches the user selecting appropriate VPN egress point) (see col. 4 lines 35-55) .
Claims 15, 16:
Kurian teaches identifying external information (geographic location) (for use with a synthetic profile); generating a synthetic profile comprising plurality of profile elements, (receiving event and the event processing platform generates digital identity or profile and the identity or profile anonymized after being generated (see [0027], [0057]); and wherein the plurality of synthetic profile elements and the external information have a similar geographic location) (see [0036]). Kurian failed to teach initiating a VPN tunneling module (“to create a secure connection to a remote VPN server” is just an intended use of the step of initiating a VPN tunneling module and not patentable weight should be given). However, Ahely teaches initializing a VPN tunneling module  (a common solution that is used on the Internet to mask a device’s IP address from server is a VPN service which provides an encrypted tunnel from the user’s device to a VPN server)  (see col. 3 lines 9-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian’s synthetic profile with Ashley’s virtual private network egress in order to protect the user from being tracked, by masking the user’s IP address and generate a secure communication. 

Claim 17:
 Kurian teaches wherein the external information comprises environmental information external to the synthetic profile (see [0027], [0057]).


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (US 20200074466 A1) in view of  Ashley et al. (US10320753B1) further in view of Dattatri et al. (US20200026877 A1).

Claims 6-9:
 Kurian teaches a machine learning to authenticate a user, generate a digital identity or profile, process and event and the like; wherein the machine learning comprises a neural network; wherein the neural network comprises an adversarial neural network, a recurrent neural network, a convolutional neural network, or a deep learning neural network; wherein the machine learning is trained using real user profiles (see [0034], [0046], [0049]). Kurian failed to explicitly teach generating the synthetic profile using a machine learning. Dattatri teaches a machine learning used to generate synthetic profile (identify PII and to remove the PII from the event data to create modified event data) (see [0005], [0015]-[0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine learning in Kurian in generating the synthetic profile, as in Dattatri, in order to automate the process of generating the synthetic profile. 
Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered and addressed above. 
Regarding the selection of network egress (VPN server), Applicant’s specification discloses that a VPN server located in the same geographic region of the user home address is used. Typically, the home address of the user is used to selected a remote VPN server (as a network egress point).  However, the specification teaches that the user can select a desired geographic area for a network egress point such as by selecting a remote VPN server having a particular geographic location or specifying a geographic location in search for a suitable remote VPN server… (see [0036]-[0040]). Regarding Applicant argument, regardless of who selects the location of the VPN in Ashley, the claim recites the step of selecting a network egress point or VPN. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688